United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1711
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Terrell Williams,                       *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: January 9, 2012
                                Filed: February 2, 2012
                                 ___________

Before WOLLMAN, LOKEN, and GRUENDER, Circuit Judges.
                          ___________

PER CURIAM.

      Terrell Williams appeals his sentence for conspiracy to distribute fifty grams
or more of cocaine base (crack), in violation of 21 U.S.C. §§ 841(a)(1) and 846 and
punishable under 21 U.S.C. § 841(b)(1). The offense conduct all had occurred by
June 3, 2010. On August 3, 2010, the Fair Sentencing Act (FSA), which amended the
threshold quantities of crack cocaine for triggering mandatory minimum sentences
under § 841 and mandated amendments to the United States Sentencing Guidelines
(U.S.S.G. or Guidelines), became effective. On September 30, 2010, Williams
entered a plea of guilty to the conspiracy. His sentencing hearing occurred on March
17, 2011. The district court,1 ruling that the FSA did not apply to conduct predating
the Act’s effective date, sentenced Williams to the pre-FSA mandatory minimum
sentence of ten years’ imprisonment.

      Williams argues that the district court erred in declining to apply the FSA to his
sentence, which would have resulted in a Guidelines range of 57 to 71 months’
imprisonment and a mandatory minimum sentence of five years’ imprisonment. The
government agrees, arguing that the FSA should apply in all sentencing hearings
occurring on or after the effective date of the statute, even if the defendant’s offense
occurred before that date.

       The parties’ argument is foreclosed by our decision in United States v. Sidney,
648 F.3d 904, 910 (8th Cir. 2011) (holding that “the FSA is not retroactive, even as
to defendants who were sentenced after the enactment of the FSA where their criminal
conduct occurred before the enactment.”); see also United States v. Smith, 632 F.3d
1043, 1047-49 (8th Cir. 2011) (holding that the FSA is not retroactive, and penalties
effective at time of occurrence of offense governs).2 Accordingly, the district court
did not err in sentencing Williams in accordance with the pre-FSA mandatory
minimum.


      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
      2
         We note that the Supreme Court has consolidated and granted certiorari in the
cases of United States v. Fisher, 635 F.3d 336 (7th Cir. 2011), cert. granted sub nom.,
Dorsey v. United States, 181 L. Ed. 2d 480 (U.S. Nov. 28, 2011), and United States
v. Hill, 417 F. App’x 560 (7th Cir. 2011), cert granted, 181 L. Ed. 2d 480 (U.S. Nov.
28, 2011), which present the following question: “Did the district court err in not
sentencing the petitioner pursuant to the 2010 Fair Sentencing Act where petitioner
was sentenced on Dec. 2, 2010, after the effective date of the FSA, and the
amendments to the Sentencing Guidelines mandated by the FSA?” 80 U.S.L.W. 3311,
3317.

                                          -2-
The judgment is affirmed.
                ______________________________




                            -3-